241 S.W.3d 424 (2007)
Joseph Zhoufeng FAN, Petitioner/Respondent,
v.
Lan ZHANG, Respondent/Appellant.
No. ED 88946.
Missouri Court of Appeals, Eastern District, Division One.
December 18, 2007.
Michael P. Cohan, The Cohan Law Firm, St. Louis, MO, for appellant.
Bryan L. Hettenbach, Bryan L. Hettenbach, LLC, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

MEMORANDUM DECISION
PER CURIAM.
Appellant Lan Zhang ("Wife") appeals from the judgment of the Circuit Court of St. Louis County, the Honorable Dale Hood presiding, after the judge entered a judgment of dissolution of marriage.
Wife brings three claims of error. First she argues that trial court erred in adopting the proposed judgment submitted to the judge by Husband's attorney without allowing Wife's attorney to respond to the proposed judgment before the judge adopted it because such action constituted improper ex parte communication which violated Wife's constitutional right to procedural due process.
Wife additionally argues that the trial court erred in using incorrect income figures on the Form 14 when it used an income figure for Husband based on a four year average and an imputed income figure for Wife based solely on income she earned working full time before having the parties' child.
Lastly, Wife argues that the trial court erred in dividing the property and debts in that the trial court overvalued the personalty awarded to Wife, awarded husband a vehicle outright while charging Wife for 1/2 of the debt incurred to buy it, miscalculated the implementation of a cash award to wife, and ordered wife to pay more than her equal share of real estate taxes.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. *425 The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.